After a continuance, the opinion of the Court was drawn up by
Weston C. J.
The officer, in his return upon the execution, states, that he caused the appraisers, naming them, to be duly sworn, faithfully and impartially to appraise such real estate, as should be shown to them, according to their best skill and judgment, “ as wall appear by the certificates of the Justices.” One of those certificates was not signed by the Justice, but there is nothing in either, which contradicts, or is inconsistent with the material fact, set forth in the return, namely, that the appraisers were duly sworn. It was not essential, that the Justice should either make or sign a certificate. The return of the officer is plenary evidence upon this point. Williams v. Amory, 14 Mass. R. 20.
Ry “ the appraisers,” who are slated in the return to have viewed the premises, must, in our opinion, be understood the three, whose appointment and qualification had been previously certified. The absence of either is not intimated; and it is not to be inferred from the fact, that the written appraisement is signed by but two of them. It has been held to be no objection to a return, that when two only sign the appraisement, no reason is assigned for the omission of the subscription of the third, where it otherwise appears, that the three acted. Barrett v. Porter. 14 Mass. R. 143.

Exceptions sustained.